Exhibit 10.4


AMENDMENT NO. 1 TO COAL SUPPLY AGREEMENT


THIS AMENDMENT NO. 1 TO COAL SUPPLY AGREEMENT (“Amendment No. 1”), dated as of
November 1, 2017, is by and between WESTMORELAND COAL COMPANY, a Delaware
corporation ("Westmoreland") and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New
Mexico corporation (“Utility” and along with Westmoreland, referred to herein
individually as a “Party” and collectively as the “Parties”).
RECITALS
WHEREAS, Utility and Westmoreland are parties to that certain Coal Supply
Agreement dated as of July 1, 2015, (the “CSA”) pursuant to which Westmoreland’s
wholly-owned subsidiary San Juan Coal Company (“SJCC”) mines and delivers coal
for consumption in the San Juan Generating Station (“SJGS”);


WHEREAS, SJCC has advised Utility that SJCC has encountered and expects to
continue encountering areas of high sulfur coal in the mine that may be
problematic for SJGS operations;


WHEREAS, the Parties desire for SJCC to undertake a sulfur blending program to
mitigate the potential issue of high sulfur coal deliveries to SJGS, as set
forth in this Amendment No. 1, and to compensate SJCC for the sulfur blending
program.


AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.
Amendments. Articles 1, 5 and 8 of the CSA are amended as follows:



1.1    Section 1.10 is amended by replacing the definition with:


“Processed Coal” shall mean Mineable Coal, and, as applicable, Non-SJCC Coal
that has been processed according to Section 7.3 and, as applicable, coal that
has been blended in accordance with the Sulfur Blending Program as set forth in
Exhibit P.


1.2    Section 1.27 is hereby amended by renumbering it Section 1.29 and adding
the following definitions:


(XX)    “Sulfur Blending Charge”, defined in Section 8.1(I); and


(YY)    “Sulfur Blending Program”, defined in Section 5.2(E).


1.3    Section 1 is hereby amended by adding the following new Sections 1.27 and
1.28:


Section 1.27     Sulfur Blending Price


Page 1    

--------------------------------------------------------------------------------

Exhibit 10.4


The Sulfur Blending Price shall be $0.49 per ton adjusted by the Sulfur
Quarterly Price Adjustment.


Section 1.28    Sulfur Quarterly Price Adjustment


The Sulfur Quarterly Price Adjustment shall mean a quarterly adjustment made to
the Sulfur Blending Price each calendar quarter during each Contract Year in
accordance with the formula and examples set out at Exhibit Q.


1.4    Section 5.2 is hereby amended by adding the following paragraphs as
Subsections (E), (F), and (G):


(E)
Sulfur Blending Program. SJCC shall undertake, beginning July 1, 2017 and
continuing through the end of the Term, a “Sulfur Blending Program” as set forth
in Exhibit P. Payments under this Amendment shall represent the sole form of
compensation to SJCC for undertaking the Sulfur Blending Program or any form of
high sulfur mitigation required for reliable operation of SJGS, and not subject
to reopening, SJCC shall include in its monthly coal billing under Section
8.7(A), the compensation provided for in Section 8.1(I).



(F)
High Sulfur Penalty. In the event that SJCC deliveries over any 5-day (such days
being the 24-hr period as described in Section 5.2(B)) rolling period exceeds a
weighted-average sulfur content of 1.25%, then a process of mathematically
culling daily high sulfur samples from the highest to the lowest sulfur content
will be followed for the daily samples making up such 5-day rolling average
until the 5-day weighted-average sulfur content is less than or equal to 1.25%.
The daily tonnages associated with said daily samples so culled shall be
subtracted from the Tier 1 Tonnage Allocation amount for that month for purposes
of determining the Sulfur Blending Charge. No daily tonnage and sample may be
subject to this removal more than once, so that, if the same daily sample was
subject to the culling process above in a subsequent 5-day rolling average
review, the tonnage associated with it would not be subject to elimination of
the Sulfur Blending Charge more than once. An example calculation of the Sulfur
Blending Charge is included in Exhibit Q. Weighing, sampling and analysis of
coal for the Sulfur Blending Charge shall be as described in Section 5.3.



Until such time that the on-line analyzer newly installed (2017) in the coal
delivery system is fully calibrated, SJCC will continue to provide analysis on
3,000 ton increments from the existing mechanical sampling system. The daily
sample during this period will be the weighted average of the daily increments.
Following full calibration, SJCC will directly provide real time on-line
analyzer measurements to SJGS. For avoidance of doubt, the on-line analyzer
measurements are for real time reporting purposes only and


Page 2    

--------------------------------------------------------------------------------

Exhibit 10.4


the Sulfur Blending Charge tonnage adjustment in this Section 5.2(F) will be
based solely on daily ASTM certified sampling and analysis of the associated
daily tons as determined from the existing mechanical sampling system.


(G)
Sulfur Blending Program Conformance. The matter of whether SJCC is or has been
conducting its operations in conformance with the Sulfur Blending Program shall
be subject to the dispute resolution provisions of this Agreement.



1.5    Section 8.1 of the CSA, Compensation, is hereby amended by adding the
following paragraph as Subsection (I):


(I)
Provided that a payment is due under Section 8.1(A), the following will apply:
Utility shall pay to SJCC, on a monthly basis, an amount equal to the monthly
Tier 1 Tonnage Allocation amount, multiplied by the applicable Sulfur Blending
Price (“Sulfur Blending Charge”). The Sulfur Blending Charge shall be paid on
all Tier 1 Tonnage Allocation amounts, provided such tons are delivered to the
Utility on an annual basis and subject to the penalty provision of Section
5.2(F), beginning with and including the July 2017 Tier 1 Tonnage Allocation
amount, such that the first Sulfur Blending Charge amount due will be based on
the then cumulative Tier 1 Tonnage Allocation amount from and including the July
2017 Tier 1 Tonnage Allocation amount. No Sulfur Blending Charge will be payable
to SJCC for Tier 1 Tonnage Allocation amounts that occurred prior to July 2017.



1.6    The list of Exhibits and Attachments to the CSA is amended by adding the
following:


Exhibit P    Sulfur Blending Program
Exhibit Q    Sulfur Quarterly Price Adjustment


2.
Other Terms and Conditions.

2.1    Full Force and Effect. Except as expressly amended by this Amendment No.
1, all other terms of the CSA remain in full force and effect.


2.2    Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, including by facsimile or electronic signature, but each such
counterpart shall be deemed an original and all such counterparts shall be
deemed one and the same instrument.


2.3    Entire Amendment; Successors and Assigns. This Amendment No. 1 contains
the entire understanding of the Parties and supersedes all prior agreements and
understandings between the Parties relating to the subject matter herein. This
Amendment No. 1 shall be binding upon and inure to the benefit of the Parties’
respective successors and permitted assigns.




Page 3    

--------------------------------------------------------------------------------

Exhibit 10.4


2.4    Condition Precedent: The terms of this Amendment No. 1 shall be effective
on the date Westmoreland executes and delivers to PNM the Consent of Guarantor
in the form attached to this Amendment No. 1. Notwithstanding the foregoing,
Westmoreland will be entitled to payment of the Sulfur Blending Charge
retroactively to July 1, 2017.




IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
date first written above.
PUBLIC SERVICE COMPANY OF NEW MEXICO




By: ____/s/ Thomas Fallgren_____________
Name: ____Thomas Fallgren_____________
Its: _______VP PNM Generation__________


WESTMORELAND COAL COMPANY






By: ____/s/ Joseph E. Micheletti__________
Name: ____Joseph E. Micheletti__________
Its: _______Chief Operating Officer_______









Page 4    

--------------------------------------------------------------------------------


Exhibit 10.4




Attachment 1
CONSENT OF GUARANTOR
Westmoreland Coal Company, a Delaware corporation, the guarantor of the
obligations of San Juan Coal Company under the Coal Supply Agreement pursuant to
the guaranty dated July 1, 2015 (the “Guaranty”), hereby consents to the
foregoing Amendment No. 1 to the Coal Supply Agreement and agrees that all
references in the Guaranty to the Coal Supply Agreement shall be deemed to be
references to the Coal Supply Agreement as amended by Amendment No. 1.


WESTMORELAND COAL COMPANY
(corporate seal)
By: _____/s/ Joseph E. Micheletti_______
Name: ______Joseph E. Micheletti______
Title: _____Chief Operating Officer____    
Date: ______11/13/2017______________




ATTEST:
By: __/s/ Lauren B. Elan-Aubrey_    __11/13/2017_
Secretary         Date









































--------------------------------------------------------------------------------

Exhibit 10.4






EXHIBIT P – SULFUR BLENDING PROGRAM


SJCC shall make all commercially reasonable efforts to conduct the Sulfur
Blending Program in order to achieve the following objectives:


1.
SJCC shall endeavor to provide to the Utility, as-delivered coal meeting the
following “as-received” sulfur parameters:



a.
“As-received” sulfur content not to exceed 1.1% by weight on a
thirty-calendar-day rolling, weighted average basis. The thirty-calendar-day
rolling average will be calculated based on the average sulfur content for each
day, being a 24-hour period as defined in this Agreement, for days when coal is
delivered to the plant.

b.
“As-received” sulfur content not to exceed 1.25% by weight for any 24-hour
period of sampling. Such sampling period as defined in Section 5.2 of this
Agreement.

SJCC shall take the following actions as part of the Sulfur Blending Program:
1.
Mine Plan Modifications

a.
The gate roads for Panel 405 will be extended so that the set-up room of Panel
405 will be no further west than the set-up rooms for Panels 401 – 404.

b.
The longwall recovery chutes for Panel 405 will be located and driven prior to
the completion of Panel 405.

c.
A mine sequence map is attached for reference.

2.
Coal Handling Measures

a.
A longwall uni-di cut, providing limited on face separation of coal and/or rock
layers, will be utilized as required when mining high in-situ sulfur content
zones.

b.
ROM coal that cannot be delivered directly or blended to achieve the required
“as-received” sulfur content will be rejected and hauled to the ash disposal.

c.
ROM coal production that cannot directly meet the 1.1% “as-received” sulfur
limitation will be diverted to one of four stockpile locations in the North
Field and Juniper Stockpiles for future blending and final delivery to the
plant. (See attached flowchart.)

d.
The underground stackout and reject chute will be managed to minimize the risk
of contaminating deliverable coal.






--------------------------------------------------------------------------------

Exhibit 10.4


e.
SJCC will update and utilize its Coal Quality Model in planning based on inputs
from:

i.
Surface drill holes;

ii.
On-going channel sampling program; and

iii.
Reconciliation of coal quality as determined by lab and on-line

analyzer results versus expectations from the Coal Quality Model.


3.
Communication and Reporting

a.
A status update and review of the Sulfur Blending Program will be an agenda item
for each Mining Oversight Committee meeting and/or other regularly scheduled
joint mine and plant meeting.

b.
The on-line analyzer summary output report will be sent directly to the plant or
other SJGS representative as directed by SJGS.

c.
SJCC will continue to put emphasis on maintaining minimal variation to
as-delivered sulfur content, similar to emphasis of maintaining minimal
variation to BTU content.

d.
SJCC will include a schedule in the Section 8.7(A) invoice that details the
following:

i.
The calculation of the Sulfur Blending Charge.

ii.
Details of the Sulfur Quarterly Price Adjustment.

iii.
The Tier 1 Tonnage Allocation used to compute the Sulfur Blending

Charge.
iv.
All applicable taxes and royalties associated with the Sulfur Blending

Charge.





















--------------------------------------------------------------------------------


Exhibit 10.4


Planned Mining Sequence




plannedminingsequence.jpg [plannedminingsequence.jpg]















--------------------------------------------------------------------------------


Exhibit 10.4


Coal Flow Sheet:






























a104amendmentno1tocsa_image1.gif [a104amendmentno1tocsa_image1.gif]

















--------------------------------------------------------------------------------

Exhibit 10.4


a104exhibitqamendment1tocsau.jpg [a104exhibitqamendment1tocsau.jpg]





